                Case 4:16-cr-00356-PJH Document 64 Filed 04/15/20 Page 1 of 3




 1 JOANNA P. SHERIDAN (CABN 260090)
   J.P. SHERIDAN LAW
 2 601 Montgomery Street, Suite 850
   San Francisco, CA 94111
 3 (415) 347-2700

 4 Attorney for Defendant
   HOWARD NICKLES
 5
                                     UNITED STATES DISTRICT COURT
 6
                                   NORTHERN DISTRICT OF CALIFORNIA
 7
                                             OAKLAND DIVISION
 8

 9   UNITED STATES OF AMERICA,                       )   NO. CR 16-356 PJH and 20-062 PJH
                                                     )
10           Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER
                                                     )   REQUEST TO CONTINUE SENTENCING
11      v.                                           )   HEARING OF HOWARD NICKLES
                                                     )
12   HOWARD NICKLES                                  )
                                                     )
13           Defendants.                             )
                                                     )
14

15           The above captioned cases are currently scheduled for judgment and sentencing on May 6, 2020.
16 Counsel for Mr. Nickles and counsel for the United States jointly request to continue this sentencing

17 hearing to June 3, 2020 at 1:30 pm.

18           On March 4, 2020 the Governor of the State of California declared a public health emergency
19 throughout the state due to the outbreak of COVID-19. On March 16, 2020, a “shelter in place” order went

20 into effect for much of the Bay Area, and the Court issued General Order 72 stating that appearances

21 before district judges may be waived or postponed, if required by law, with the defendant’s consent.

22           In this matter, Mr. Nickles would like to be present before the Court for his sentencing hearing.
23 Counsel for defendant is informed and believes that on May 6, 2020, only a telephonic appearance would

24 be technologically feasible given the ongoing public health crisis. Therefore, the parties jointly request

25 that Mr. Nickles’ sentencing hearing be continued to June 3, 2020 at 1:30 pm.

26 \\

27 \\

28
     STIPULATED REQUEST TO CONTINUE HEARING,
     AND [PROPOSED] ORDER, 20-CR-062 AND 16-CR-356 PJH
                                                1
30
              Case 4:16-cr-00356-PJH Document 64 Filed 04/15/20 Page 2 of 3




 1          Given that Mr. Nickles has plead guilty in this case, the time-exclusion provisions of the Speedy

 2 Trial Act do not apply to the instant request.

 3
            IT IS SO STIPULATED.
 4

 5 DATED: April 15, 2020                                        __/s/__ ________________________
                                                                JOANNA SHERIDAN
 6                                                              Attorney for Defendant, Howard Nickles
 7

 8 DATED: April 15, 2020                                        __/s/__ ________________________
                                                                SAMANTHA SCHOTT BENNETT
 9                                                              Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED REQUEST TO CONTINUE HEARING,
     AND [PROPOSED] ORDER, 20-CR-062 AND 16-CR-356 PJH
                                                2
30
               Case 4:16-cr-00356-PJH Document 64 Filed 04/15/20 Page 3 of 3




 1

 2                                               [PROPOSED] ORDER

 3           Based on the reasons provided in the stipulation of the parties above, the court hereby FINDS that
 4
     the ends of justice will be served by the granting of the continuance from May 6, 2020 through June 3,
 5
     2020.
 6
             Based on these findings, it is hereby ORDERED that the sentencing hearings in these matters be
 7
     continued to June 3, 2020 at 1:30 pm.                           TE
                                                                       S DISTRICT
 8                                                                  A             C
                                                                   T




                                                                                     O
                                                               S




                                                                                      U
 9




                                                              ED
             IT IS SO ORDERED.




                                                                                       RT
                                                                               ERED
                                                                          O ORD



                                                          UNIT
                                                                   IT IS S
10




                                                                                         R NIA
                                                                                      ton
11 DATED:____________                                                        J. Hamil
                                                          NO    dg e Phyllis
                                                  _____________________________________________




                                                                                      FO
         April 15, 2020                                      Ju
                                                           RT
                                                  THE HONORABLE         PHILLIS J. HAMILTON




                                                                                      LI
12                                                            E
                                                              H




                                                                                     A
                                                  United StatesRDistrict
                                                                N
                                                                  D
                                                                         JudgeO F C
                                                                        IS T RIC T
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED REQUEST TO CONTINUE HEARING,
     AND [PROPOSED] ORDER, 20-CR-062 AND 16-CR-356 PJH
                                                3
30
